1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                            ) 1:19-mc-00062-SAB
                                                       )
9                                                      )
                                                       ) ORDER DIRECTING CLERK OF COURT TO
10   JOSE RODRIGUEZ,                                   ) CLOSE MISCELLANEOUS CASE
11                                                     )
                                                       )
12                                                     )
                                                       )
13                                                     )
14          On August 2, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at Pleasant Valley State Prison.
16          On August 12, 2019, the Court directed Supervising Deputy Attorney General, Christopher
17   Becker, to file a response to Plaintiffs’ requests or to electronically file the complaints.
18          On August 19, 2019, Deputy Attorney General Joanna Hood filed a notice indicating that
19   Plaintiff electronically filed his complaint on August 15, 2019, in Rodriguez v. Diaz, E.D. Cal. No.
20   1:19-cv-01118-JDP (PC).
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                           1
1             In as much as the complaint has now been electronically filed and a new civil rights action has

2    been opened, the Clerk of Court is directed to close the instant miscellaneous case.

3
4    IT IS SO ORDERED.

5    Dated:     August 20, 2019
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
